The Court orders that a special
panel be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and People v Knowles, 256 Mich App 53, 61-63; 662 NW2d 824 (2003).
The Court further orders that part III of the opinion released on January 24, 2006, which addresses the scoring of offense variable 9, is vacated. MCR 7.215(J)(5).
Appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.